Citation Nr: 1723225	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an increased rating for a left knee disability, currently rated at 10 percent disabling prior to February 19, 2014; at a 100 percent temporary total rating until April 1, 2015; and at 30 percent thereafter.

2. Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 1984 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran's appeal was previously remanded by the Board in April 2015 for further development.  As noted in the prior Remand, while entitlement to a TDIU was denied by the RO in April 2009 and not expressly appealed by the Veteran, on review of the record the Board found the issue of entitlement to a TDIU to have been re-raised by the evidence in the file (see July 2014 past employer information on VBMS).  The April 2015 Remand expanded the Veteran's appeal to include entitlement to TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's left knee disability prior to February 19, 2014 was productive of flexion limited to 90 degrees and full extension, with evidence of moderate recurrent subluxation or lateral instability.

2. The Veteran's prosthetic replacement of his left knee joint is productive of chronic residuals consisting of severe painful motion or weakness from April 1, 2015.

3. The Veteran's service-connected left knee disability, right knee disability, lumbosacral strain, left hip strain, right hip strain, and radiculopathy of the lower extremities preclude him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for a higher rating of 20 percent, but no higher, under Diagnostic Code 5257, prior to February 19, 2014 for left knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DC) 5257 (2016).

2.  The criteria for a rating in excess of 10 percent under Diagnostic Code 5010-5260 prior to February 19, 2014 for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes (DC) 5260, 5261 (2016).

3. The criteria for a rating of 60 percent, but no higher, under Diagnostic Code 5055 from April 1, 2015 for a prosthetic replacement of the left knee joint have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5055 (2016).

4. The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Regarding the Veteran's claim for an increased rating for his left knee disability, service connection has been granted and the initial rating has been assigned.  The claim of service connection has been more than substantiated; the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for increased ratings.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and relevant post-service treatment records and providing an examination when necessary.  38 U.S.C.A § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In regards to the Veteran's claim for an increased rating for a left knee disability, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  The Veteran has been medically evaluated in conjunction with his left knee disability claim and all identified and available relevant treatment records have been secured.

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further discussion of the VCAA requirements are necessary in regard to the TDIU claim.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



Entitlement to an Increased Rating for a Left Knee Disability

Legal Criteria 

The Veteran seeks an increased rating higher than 10 percent prior to February 19, 2014 for his left knee disability and an increased rating higher than 30 percent from April 15, 2015 for his prosthetic replacement of his left knee joint.

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. §1155; 38 C.F.R. §4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. §4.7.

When an already established service-connected disability is being evaluated, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court has held that diagnostic codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

VA regulations require that a finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40 ("functional loss due to pain is to be rated at the same level as the functional loss when flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability; and a 30 percent disability rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71(a), DC 5257.

Under DC 5260, limitation of flexion of the leg to 60 degrees warrants a noncompensable rating; limitation to 45 degrees warrants a 10 percent rating; limitation to 30 degrees warrants a 20 percent rating; and limitation to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71(a), DC 5260.

Under DC 5261, limitation of extension of the leg to 5 degrees warrants a noncompensable rating; limitation to 10 degrees warrants a 10 percent rating; limitation to 15 degrees warrants a 20 percent rating; limitation to 20 degrees warrants a 30 percent rating; limitation to 30 degrees warrants a 40 percent rating; and limitation to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71(a), DC 5261.

The normal range of motion for the knee is to 140 degrees in flexion, and 0 degrees in extension.  38 C.F.R. § 4.71, Plate II.

VA General Counsel has issued separate precedential opinions holding that a Veteran also may be assigned separate ratings for X-ray evidence of arthritis with noncompensable or painful limitation of motion, or limitation of motion under Diagnostic Code 5260 or 5261, and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; See also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, the General Counsel has also held that separate ratings may be granted based on limitation of flexion (DC 5260) and limitation of extension (DC 5261) of the same knee joint.  VAOPGCPREC 09-04.

Diagnostic Code 5003 is employed when rating degenerative arthritis.  According to Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis) when established by X-ray findings is rated on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003 (2016).  

Total knee replacement is rated under 38 C.F.R. § 4.71(a), DC 5055 as a knee replacement with prosthesis.  Under DC 5055, a 100 percent rating is assigned for one year following implantation of a knee prosthesis for a service-connected knee disability, followed thereafter by a 60 percent rating when there are chronic residuals consisting of severe painful motion or weakness.  With intermediate degrees of residual weakness, pain, or limitation of motion, a rating is made by analogy to DCs 5256, 5261, and 5262.  The minimum rating is 30 percent under DC 5055.  38 C.F.R. § 4.71(a), DC 5055.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with the consideration of the possibility that different ratings may be warranted for different time periods.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence that is of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107B.



Background

Service connection for patellar pain syndrome with degenerative arthritis, left knee, secondary to quadriceps mechanism malalignment was granted by rating decision of May 1989.  A 10 percent rating under Diagnostic Code 5257 was awarded, effective September 1988.  In the appealed April 2009 rating decision, the disability was reassigned to Diagnostic Codes 5010-5260.  By a September 2014 rating decision, a temporary 100 percent evaluation was assigned for the left knee, effective February 19, 2014, based on a total knee replacement; a 30 percent rating was assigned, effective April 2015.

The Veteran maintains that his left knee disability is more severe than currently rated.  

The Veteran underwent VA examination in November 2008.  He complained of constant left knee pain.  He stated that at the time of pain he can function with medication.  The range of motion was 100 degrees for flexion, with pain occurring at 100 degrees and extension was 0 degrees.  The examiner noted that joint function is additionally limited after repetitive use by the following: pain, fatigue, weakness, lack of endurance, incoordination and pain.  There was no additional limitation in degree.  The examiner was unable to perform the ligaments stability tests because of pain.  The x-rays showed mild arthritic changes, osteophytosis, but no acute findings or fracture.  The examiner changed the diagnosis of patellar syndrome, left knee secondary to quadriceps mechanism malalignment to left knee arthritis with degenerative changes.  The examiner added that the Veteran is symptomatic with subjective factors of pain with weakness and instability and objective factors of pain with weakness and instability of the left knee with reduced range of motion. 

In May 2009, an MRI was conducted on the left knee in connection with complaints of left knee pain.  The MRI showed the patella as low lying with evidence of quadriceps tendon strain without complete disruption.  There was extensive soft tissue edema in the suprapatellar region and in the region of the anterior/posterior cruciate ligaments.  The ACL and PCL were grossly intact, although thinning and deformity of the ACL was noted.  There was a contusion or edema of the lateral tibia and plateau.  The medial and lateral collateral ligaments were grossly intact.  There was no high grade tear in the lateral meniscus, and no joint effusion or popliteal cyst.  The impression indicated internal derangement.

The Veteran underwent a left knee arthroscopy in August 2009.  VA medical treatment records from October 2009 show left knee flexion at 90 degrees and full extension.

The Veteran was provided another VA examination in June 2010.  The examiner noted no signs of edema, instability, abnormal movement, weakness, redness, heat, deformity, guarding, malalignment, drainage, or subluxation.  The examiner further noted that the left knee reveals crepitus.  The left joint function was not limited by pain, fatigue, weakness, or repetitive use.  Stability tests were all within normal limits.  Flexion was noted to be at 110 degrees, with pain at 110 degrees. Extension was 0 degrees.  Repetitive range of motion was possible, with no additional degree of limitation noted.

The Veteran underwent a total knee replacement in February 2014.

The Veteran was most recently provided with a VA examination in March 2017.  Left knee flexion was 105 degrees, with extension at 0 degrees.  The examiner noted functional loss in climbing stairs.  Repetitive use testing was not performed due to discomfort.  The examiner was unable to say without mere speculation if pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the examination was not being conducted immediately after repetitive use over time.  The examination was not conducted during a flare up, and the examiner noted that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during flare up.  No reduction in muscle strength, atrophy, or ankylosis was found.  The examiner noted a history of moderate recurrent subluxation and recurrent effusion, but found no joint instability on examination.  The examiner noted the total knee joint replacement surgery and chronic residuals consisting of severe painful motion or weakness.  

Period Prior to February 19, 2014

In this case, for the period before February 19, 2014, the Board discerns no significant difference in either the number of symptoms or types of symptoms due to the Veteran's left knee disability.

With the foregoing in mind, and in light of the reports of the VA examinations in November 2008, June 2010, and March 2017, the Board finds that the evidence shows that the Veteran's service-connected left knee disability warrants a 20 percent disability rating prior to February 19, 2014 under DC 5257 for recurrent subluxation or lateral instability of the knee.  Of particular significance is that the Veteran was reported to have left knee instability in the November 2008 VA examination, and the March 2017 VA examination noted a history of moderate recurrent subluxation.  Although the Board finds evidence of moderate recurrent subluxation in the Veteran's medical treatment records, there is no evidence of severe recurrent subluxation or lateral instability.  As such, the Board finds that the Veteran's left knee disability did not approximate the severity encompassed by the 30 percent rating under DC 5257.

Prior to February 19, 2014, the Veteran's flexion was not limited to less than 90 degrees in the left knee at any time.  These findings do not warrant a compensable rating under DC 5260 for limitation of flexion.  Under DC 5261, a separate rating is warranted for extension limited to 10 degrees.  However, in the period prior to February 19, 2014, extension was full in the left knee at 0 degrees.  Therefore, a separate compensable rating for extension is not warranted for the left knee.  Thus, the Veteran is not entitled to a rating in excess of 10 percent under the currently assigned Diagnostic Codes 5010-5260 for painful limited motion of the knee joint. 

The Board has considered the applicability of other potential diagnostic codes for the left knee that provide for higher ratings.  As the evidence of record fails to demonstrate ankylosis, or impairment of the tibia or fibula, the Veteran is not entitled to a higher or separate rating under DCs 5256 or 5262, respectively.


Period After April 1, 2015

On February 19, 2014, the Veteran underwent a left knee total replacement surgery and was assigned a total rating from that date until April 1, 2015.  Accordingly, that period of time is not for consideration.

In this case, for the period after April 1, 2015, the Board discerns no significant difference in either the number of symptoms or types of symptoms due to the Veteran's left knee disability.

With the foregoing in mind, and in light of the most recent VA examination conducted in March 2017, the Board finds that the evidence shows that the Veteran's service-connected left knee disability post status of the total knee replacement warrants a 60 percent disability rating from April 1, 2015 under DC 5055.  Of particular significance is that the Veteran was found to have chronic residuals consisting of severe painful motion or weakness by the March 2017 VA examiner.

What remains for consideration is whether a rating in excess of 60 percent is warranted from April 1, 2015.  60 percent is the maximum rating available under DC 5055 following the expiration of the one-year period after installation of the prosthesis.  As such, the provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See Johnston, 10 Vet. App. At 85.

In addition, as the 60 percent rating is the maximum possible single schedular rating under DCs 5003 and 5256-5263 (for rating disabilities of the knee and leg), rating under any other DC would not afford the Veteran a higher rating.  Notably, following implantation of the total knee prostheses, range of motion studies have not shown a limitation of motion that would allow for compensable ratings under DCs 5260 and 5261.

Significantly, ratings for extremities are also governed by 38 C.F.R. § 4.68 (the amputation rule), which provides that the combined rating for disabilities of an extremity shall not exceed the rating for amputation of the extremity at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  Under 38 C.F.R. § 4.71(a), DC 5162, amputation of a leg at the middle or lower third of the thigh is rated 60 percent.  The next higher (80 percent) rating requires that the elective site of amputation be at the upper third of the thigh, one-third of the distance from the perineum to the knee joint measured from the perineum.  38 C.F.R. § 4.71(a), DC 5161.  Based on the pathology shown (not involving the upper third of the thigh), in the instant case the amputation rule is a bar to a rating in excess of 60 percent.  Consequently, as a matter of law, a schedular rating in excess of 60 percent may not be assigned for the Veteran's post-total knee replacement left knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits of the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2016).

The rating criteria adequately contemplate the Veteran's left knee disability.  The Veteran's disability is manifested by symptoms such as pain, loss of motion, and instability.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, referral for consideration of an extraschedular rating is not warranted.  
  
Entitlement to TDIU

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

The term unemployability as used in VA regulations governing total disability ratings is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995). 

The Veteran contends that his service-connected left knee disability, right knee disability, lumbosacral strain, left hip strain, right hip strain, and radiculopathy of the lower extremities render him unable to obtain and maintain substantially gainful employment.  Specifically, the Veteran asserts that his continual pain and swelling in his knees make it difficult for him to sit or stand for long periods of time.  

The Veteran meets the schedular requirement for a TDIU pursuant to 38 C.F.R. § 4.16(a).  After careful consideration of the entire record, the Board finds that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his multiple service-connected disabilities.

The record reveals that the Veteran last worked at a moving and storage company for less than one month until July 2010, when he quit.  See July 2014 VA 21-4192.  The Veteran's previous work experience involved working as a school bus driver between November 1992 and December 1999, February 2000 and June 2002, February 2004 and January 2007, and for two days in July 2008, when he ultimately left because of his knee disabilities.  See February 2009 VA 21-4192, November 2008 VA 21-8940, December 2008 Vocational Rehabilitation Form 208-1902w, and August 2008 VA 21-4138.  The Veteran has a high school education and no additional completed education or training.  See November 2008 VA 21-8940. 

In the Veteran's VA examination from May 2003, the Veteran reported that he was a truck driver until two months prior when he had to leave because of his knee pain.  In the November 2008 VA examination, the examiner noted that the Veteran's knee condition on the Veteran's usual occupation included no running/jogging, difficulty kneeling/stooping, no crawling, reduced walking and painful stair climbing.
In the Veteran's June 2010 VA examination, the examiner noted that the effect of the Veteran's knee conditions on his usual occupation is that it limits everything, there is constant pain, and he cannot squat.

The Veteran's Social Security Administration (SSA) records show a fully favorable determination of disability in January 2013.  The SSA decision includes findings that the Veteran has not engaged in substantial gainful activity since January 2011 and that he has the following severe impairments: osteoarthritis of the knees, status-post multiple arthroscopic surgeries, obesity, and hypertension.  The SSA found the Veteran unable to perform any past relevant work as a bus driver and that his acquired job skills do not transfer to other occupations within the residual functional capacity defined.  Considering the Veteran's age, education, work experience, and residual functional capacity, the SSA found no jobs that exist in significant numbers in the national economy that the Veteran can perform.  An assessment of the Veteran's vocational factors was performed and found that he has limited ability to push and pull below his lower extremities, noting that driving a bus requires constant pushing and pulling of foot levers. 

In March 2017, the Veteran was evaluated by the VA for his knee, back, and hip conditions.  The examiner noted the following functional impacts of his conditions on his ability to perform any type of occupational task: losses in sitting, standing, walking for prolonged periods of time, climbing stairs, and bending and lifting heavy loads. See March 2017 VA Knee, Back, and Hip Disability Benefits Questionnaires.

Based on the evidence of record, the Board finds that the Veteran has consistently reported that he is unable to work due to his service-connected conditions with symptoms that include not being able to sit or stand for long periods of time, and having trouble walking because of the swelling in his knees.  Also of record are numerous notations in the Veteran's medical record indicating the functional impact of his disabilities on his ability to perform any type of occupational task.  Additionally, the Veteran's SSA records show a determination of disability based partially on his knee conditions, resulting in him not being able to perform any past relevant work and not having job skills that transfer to other occupations.  
Accordingly, the Board finds that there is sufficient persuasive evidence that shows that the Veteran's multiple service-connected disabilities prevent him from being able to continue to perform the tasks required as a bus driver.  Further, the Veteran's prior work experience and education level show that the Veteran does not have additional vocational training and skills that would allow for gainful employment in alternative career fields.  Moreover, his physical limitations due to his multiple service-connected disabilities would make working in any setting difficult.

Therefore, given the severity of the Veteran's service-connected left knee disability, right knee disability, lumbosacral strain, left hip strain, right hip strain, and radiculopathy of the lower extremities and the limitations caused by the disabilities in conjunction with his education and work history, the Board finds that the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient...  The test is whether a particular job is realistically within the physical and mental capabilities of claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a rating of 20 percent under Diagnostic Code 5257 for a left knee disability prior to February 19, 2014 is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 10 percent under Diagnostic Codes 5010-5260  for a left knee disability prior to February 19, 2014 is denied.

Entitlement to an increased rating of 60 percent under Diagnostic Code 5055 for a left knee disability is granted from April 1, 2015, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a TDIU is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


